Title: From John Adams to François Adriaan Van der Kemp, 24 November 1814
From: Adams, John
To: Van der Kemp, François Adriaan



My good Friend
Quincy, Montezillo Nov. 24. 14

Your’s of the tenth has been longer than usual on the Way,
This Vault of Air, this congregated ball
Self center’d Sun and Stars that rise and fall;
There are, my Friend, whose philosophic eyes
Look through and trust the Ruler with his Skies.
This imitation by Pope of Horaces “Hunc Solem et Stellas &c together with Cleanthes’s “Why Should I grieve, when grieving I must Share bear? And take with guilt, what guiltless I might share”? And above all Epictetus, who was the last Writer, whom I attempted to read through in Greek, have contributed more to the happiness of my Life, than Homer Thucidides and Tacitus. Almost Sixty years ago, I read the Enchiridion; So did that unprincipled Trollop, Lady Mary Wortley Montague. One would think, from this, that the Principles of Stoicism may be applied to Epicureanism; to Volupty and Libortinage as well as to Temperance and Wisdom.
Do your duty as well as you can. Facere officium, taliter qualiter. Sinere aquam Dei, currere Super terram Dei.
Suffer, the Rivers of God, to flow down from the mountains of God through the Valleys of God, into the Ocean of God. This is all very pious and very philosophical. I know none better.
I must read all the remains of Pythagoras and Plato, to resolve your learned Conundrums. Your Sixes and Sevens, your Tens and Sixes, all the mistries of fives and Sevens and Nines and threes, I know nothing about them. All I know is that I have lived almost Sixteen times five years.??! And this, to me, is very wonderful and unaccountable.
St. Austin has demonstrated that there must be four Gospells and no more; because there are four points of Compass and four Winds E. W. N. and South: and four Seasons of the Year, Winter, Spring Summer and Autumn; and because there are four Cardinal Virtues, Temperance, Prudence, Fortitude and  Justice. Q. E. D.
The greatest Saints, and the greatest Libertines have read Epictetus, and found their Account in him.
I Shall never have any Credit for my Stoicism; nor will you have very much. Some ill natured Poet or other will Say of Us both Something like what Rousseau Said of Epictetus.
Dans Son flegme Simulé,
Je découvre Sa colére:
J’y vois un homme accablé
Sous le poids de Sa misére;
Et dans tous ces beaux discours
Fabriqués durant le cours
D’une fortune maudite,
Vous reconnoissez toujours
L’Esclave d’Epaphrodite. Slave of a freedman of Nero. I read Ghauliou 30 years ago, the pretty, ingenious, Soft, tender Poet of France and he Stands upon my Shelf in the office. If my Grandson George was here I would Send him, but I cannot go, to fetch it
Of Epigone’s history of the future Age; of Arbuthnots history to be printed in 1948 I know nothing. The L’an 2440 I have read. Of the nouveau Cyneas I know not.
De Wint and Johnson have taken Away two of my Amanuenses. Can you tell me any thing good, bad or indifferent of these Lads. How Shall I get my Letters copied in future? I dare not let even this trifle go to you without a Copy from your Friend

John AdamsSir,
my Dear Grand Father, has still one faithful Emanuensis,  who is always gratified whenever copying letters to his friends, and takes great delight, in perusing those from, and addressed to Judge Vanderkemp
Respectfully Susan B Adams.
